Citation Nr: 1533002	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-48 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for headaches, claimed as migraines, to include as secondary to service-connected mixed anxiety-depressive disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to October 2005.  The Veteran also had service in the Army Reserves from December 1999 to May 2002.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2010.  A transcript of that hearing has been associated with the record.  He also requested, and was scheduled for, a hearing before a Veterans Law Judge at the RO in June 2012.  Notice of such was mailed to him at his address of record.  However, the Veteran failed to report for the Board hearing without explanation or request to reschedule.  As such, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

In September 2012, August 2014, and January 2015, the Board remanded the issue on appeal for additional evidentiary development.  This matter has now been returned for further appellate review.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of chronic tension headaches.

2.  Tension headaches had their onset in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Claimed headaches are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Thus, the provisions of 
38 U.S.C.A. § 1154(b) do not allow a combat veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

The Veteran has a current diagnosis of chronic tension-type headaches, as established by an April 2015 VA medical opinion.  The Board finds that the April 2015 diagnosis, provided by a neurologist, which states that the Veteran's headaches are consistent with International Headache Society Criteria for probable chronic tension type headache is probative as the diagnosis was provided by an expert, and was both on examination of the Veteran and a review of relevant VA neurology evaluations dated in 2009 and 2010 for the Veteran's headaches.

The Veteran contends that he had the initial onset of on-and-off headaches in service, either during his deployment in Iraq, or just after his deployment.  The Veteran's DD Form 214 shows that his specialty was in food service operation.  The DD Form 2014, however, also shows that the Veteran was awarded the Combat Action Ribbon.  During DRO hearing testimony, the Veteran explained that he was a food service specialist, but even being a cook, he was assigned to one platoon in the field surrounded by U.S. Patriot Missile Launchers.  He indicated that the area in which he was deployed was subject to frequent missile attacks, and in response, Patriot Missiles would launch from within 20 feet of his location.  The Board finds that his testimony is credible, and consistent with his award of the Combat Action Ribbon.  The Board notes that a January 2015 Board remand provides as the Veteran engaged in combat with the enemy and the description of experiencing headaches is consistent with the circumstances of his service, his assertions are accepted as fact and supporting documentation in the service treatment records are not necessary.  See 38 U.S.C.A. § 1154(b).  

In the Veteran's initial claim for service connection, he contends that claimed migraines had their onset in approximately July 2003.  The Board finds that this is consistent with a statement made by the Veteran during the course of a February 2009 VA neurology evaluation for headaches, in which reported that his headaches began shortly after his return home from Iraq in 2003.  The Board finds that the statement made in conjunction with the February 2009 neurology consultation is credible as it was offered for treatment purposes.  In Board hearing testimony, the Veteran alternately reports that headaches had their onset during his deployment in Iraq.  In a February 2009 notice of disagreement, he reported having migraines periodically since his deployment.  Lay evidence provided by the Veteran dates the onset of his headaches to service, in approximately 2003.  The Veteran is competent to provide statements and testimony identifying the onset of headaches in service, as his claimed headaches are capable of lay observation.  

Service treatment records show that the Veteran had one complaint of headaches in November 2004, associated with flu symptoms.  The Veteran did not identify headaches on a June 2003 post-deployment evaluation, and the record does not include a separation examination.  Post-service, the record shows that the Veteran was incarcerated from 2005 to 2008.  The Veteran reported during his DRO hearing that he did not have access to treatment post-service until he sought treatment from VA.  VA treatment records show that the Veteran sought treatment for chronic headaches in 2008 and 2009.  VA neurology notes show that headaches had increased in severity in 2009 and were reported daily.  The Board finds that despite the lack of treatment shown for headaches post-service, that findings from the record are not inconsistent with the Veteran's report of having headaches and lack of access to treatment post-service.  The record shows that the Veteran did seek treatment for headaches in 2008 and 2009 shortly after his period of incarceration.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that he has provided credible evidence identifying the onset of headaches in service and of experiencing on-and-off headaches post-service.  

VA medical opinions dated in October 2012, January 2013, and April 2015 indicate that the Veteran's headaches were not likely "due" to active service.  These opinions, however, appear to hinge on the Veteran's lack of treatment in service, and do not address whether headaches nonetheless had their onset in service.  After reviewing the claims file, an October 2012 examiner opined that, given that there was no medical evidence to support a headache disorder being diagnosed or treated during active service, the Veteran's current headache condition was less likely as not due to his period of active service.  In January 2013, the Veteran reported getting headaches during his deployment when he was exposed to loud noises and missile machines and reported having headaches off and on since his discharge from service.  The examiner diagnosed tension headaches and determined that there was no objective evidence to support onset of chronic headache condition during active service, reasoning that,  due to the Veteran's lack of documented treatment for headaches in service, headaches were unlikely related to service.  A post-remand April 2015 VA examiner also opined that it was unlikely that the Veteran's current headache disorder was related to active service, reasoning that there was "no clear documentation" showing that the Veteran was treated for his headaches in service, and that the earliest treatment was in 2009.  

The Board finds that the VA opinions in this case do not adequately consider lay evidence of headaches in service, which the Veteran is competent to identify.  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Because the Board finds that the Veteran has provided competent and credible lay evidence identifying the onset of headaches in service, resolving reasonable doubt in the Veteran's favor, the Board finds that diagnosed chronic tension headaches are etiologically related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the Board is granting service connection for tension headaches on a direct basis, the Board need not address the Veteran's contention with regard to secondary service connection.  




(CONTINUED ON NEXT PAGE)

ORDER

Service connection for chronic tension headaches is granted. 





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


